Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 1 of 12 PageID #: 32




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

GUERLAIN G. PAUL JR.,
                                                                     Case #: 2:21-cv-00064-DG-AKT
                                   Plaintiff,

                  vs.                                                CENTRAL ISLIP DIVISION

SOFI LENDING CORP.,
                                                                     Hon. Diane Gujarati, U.S.D.J.
                                   Defendant.

-----------------------------------------------------------------X



                                     AFFIRMATION OF SERVICE



        I, the undersigned attorney, hereby affirm under the penalties of perjury the truth of the

following statements:

        1.       I am a managing attorney with the law firm of Zwicker & Associates, P.C., attorneys

for Defendant in the above-captioned matter, and I am a duly admitted attorney of the United States

District Court for the Eastern District of New York. Therefore, I am fully familiar with the facts

and circumstances of the matter at hand.

        2.       On May 10, 2021, I served a true and exact copy of the enclosed letter (and

attachments) on the following recipient(s):

                                            Guerlain G. Paul, Jr.
                                            172 N. Bayview Avenue
                                            Freeport, NY 11520
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 2 of 12 PageID #: 33




       3.      The foregoing service was effectuated via certified mail, return receipt requested

(i.e., by enclosing it in a sealed postage-prepaid envelope and dropping it in an official depository

of the U.S. Postal Service), and was sent to said recipient(s) at the aforementioned address(es).



Dated: Middlesex, New Jersey                            /s/ Carl E. Zapffe                    s
       May 10, 2021                                   Carl E. Zapffe, Esq.
                                                      ZWICKER & ASSOCIATES, P.C.
                                                      1551 South Washington Avenue, Suite 404
                                                      Piscataway Township, NJ 08854
                                                      855-427-7433 ext. 2433 (Phone)
                                                      LitigationZAPC@zwickerpc.com

                                                      New York Office (per Judiciary Law § 470):
                                                      100 Corporate Woods, Suite 230
                                                      Rochester, NY 14623
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 3 of 12 PageID #: 34
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 4 of 12 PageID #: 35
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 5 of 12 PageID #: 36
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 6 of 12 PageID #: 37
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 7 of 12 PageID #: 38
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 8 of 12 PageID #: 39
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 9 of 12 PageID #: 40
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 10 of 12 PageID #: 41
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 11 of 12 PageID #: 42
Case 2:21-cv-00064-DG-AKT Document 8 Filed 05/10/21 Page 12 of 12 PageID #: 43
